On petition for rehearing our attention is called to the fact that during the trial plaintiff tendered to defendant the certificate of stock mentioned in the original opinion upon condition that defendant pay the note, and this fact being made to appear, a majority of the court are of the opinion that the judgment appealed from should be affirmed, and the case remanded to the trial court, with directions to tax the costs which accrued prior to the tender to plaintiff, and that plaintiff recover all costs thereafter accruing. The writer thinks that inasmuch as this was not called to our attention on the original submission, and appears to be an afterthought on the part of counsel, that they should not now be permitted to avail themselves of the tender. Ordinarily when a tender is a condition precedent to a right of action, as I think is the case here, such tender must in fact be made before the commencement of the action, and must be pleaded and proved at the trial. Plaintiff did not do this.
The original opinion is modified, and the judgment is affirmed, and the cause remanded to the trial court, with directions to tax all costs accruing prior to the tender against plaintiff, and to award plaintiff all costs accruing thereafter.
All the Justices concur.